                                          Case 5:16-cv-03467-EJD Document 95 Filed 07/02/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        CIRINA JUSTO MARIANO, et al.,
                                   8                                                        Case No. 5:16-cv-03467-EJD
                                                      Plaintiffs,
                                   9                                                        ORDER GRANTING IN PART AND
                                                v.                                          DENYING IN PART MOTION FOR
                                  10                                                        RELIEF FROM CHARGING ORDER
                                        ENRIQUE VALENCIA VILLA,                             AND MOTION TO QUASH
                                  11                                                        PLAINTIFFS’ SUBPOENA
                                                      Defendant.
                                  12                                                        Re: Dkt. No. 85
Northern District of California
 United States District Court




                                  13          Before the Court is Non-Parties Enrique P. Villa, Javier Villa, And Rigoberto Villa’s

                                  14   Motion For Relief From Charging Order And Motion To Quash Plaintiffs’ Subpoena For Records

                                  15   To El Rancho Liquors. Dkt. No. 82. The Court has considered the parties’ papers and heard their

                                  16   oral arguments. For the reasons discussed below, the Court GRANTS the motion in part and

                                  17   DENIES the motion in part.

                                  18            I.   Background

                                  19          On July 27, 2017, Plaintiffs obtained a default judgment against Defendant Enrique V.

                                  20   Villa (the “Judgment-Debtor”) in the amount of nearly $3 million. Dkt. No. 69 (the “Judgment”).

                                  21   Plaintiffs have yet to collect any of the judgment from Judgment-Debtor.

                                  22          As part of their efforts to collect part of the Judgment, Plaintiffs filed a motion for order to

                                  23   charge Judgment-Debtor’s interest (“Charging Order”) in El Rancho Liquors, a general

                                  24   partnership (the “Partnership”). Dkt. No. 77. On April 14, 2020, the Court granted Plaintiffs’

                                  25   Charging Order and issued an order to charge Judgment-Debtor’s Partnership interest. Dkt. No.

                                  26   80. The Charging Order provides in part, “[b]ecause Judgment-Debtor Enrique [V.] Villa has a

                                  27
                                       Case No.: 5:16-cv-03467-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF FROM
                                       CHARGING ORDER AND MOTION TO QUASH PLAINTIFFS’ SUBPOENA
                                                                        1
                                           Case 5:16-cv-03467-EJD Document 95 Filed 07/02/20 Page 2 of 5




                                   1   one-third Partnership interest [in El Rancho Liquors], the Partnership must directly pay Plaintiffs

                                   2   at least one-third of any of the Partnership’s distributions, profits, or income.” Dkt. No. 80, ¶ 3.

                                   3          On May 5, 2020, Plaintiffs personally served the Partnership with a subpoena to produce

                                   4   documents, information, or objects related to Judgment-Debtor’s Partnership interest, including

                                   5   tax returns, bank statements, and other financial records as well as any communications or

                                   6   agreements with Judgment-Debtor. Dkt. No. 83-9.

                                   7          Nonparties Enrique P. Villa (“Enrique P.”), Javier Villa, and Rigoberto Villa (collectively,

                                   8   the “Partners”) now move this Court for relief from the Charging Order, on the grounds that the

                                   9   Judgment-Debtor no longer has an interest in the Partnership and has not had any interest since

                                  10   2016 when he transferred his interest to his son, Enrique P. Dkt. Nos. 82-85. The Partners claim

                                  11   that they are the sole partners of the Partnership and argue that the Partnership should not be

                                  12   required to satisfy the debts of Judgment-Debtor. The Partners further seek to quash the subpoena,
Northern District of California
 United States District Court




                                  13   arguing that it is overbroad and seeks information that is private and irrelevant to the enforcement

                                  14   of the judgment.

                                  15            II.   Discussion

                                  16          “Reconsideration of a final judgment, order, or proceeding is appropriate if the district

                                  17   court [] is presented with newly discovered evidence; (2) committed clear error or the initial

                                  18   decision was manifestly unjust; or (3) if there is an intervening change in controlling law.”

                                  19   Narcisse v. Tafesse, No. 5:16-CV-00682-EJD, 2019 WL 4417635, at *2 (N.D. Cal. Sept. 16,

                                  20   2019) (citing School Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

                                  21   Cir. 1993); see also Fed. R. Civ. P. 60(b) (listing grounds for reconsideration of an order).

                                  22          The Partners have presented new evidence indicating (1) that Judgment-Debtor’s interest

                                  23   was never one-third, but rather was 23%, and (2) that he no longer has an interest in the

                                  24   Partnership at all. Specifically, the Partners submitted a purported “Transfer Agreement” between

                                  25   Enrique P. and Judgment-Debtor, Enrique P.’s K-1 forms from 2016-2019 showing that he holds a

                                  26   23% interest, Judgment-Debtor’s 2016 K-1 form showing that his interest was reduced from 23%

                                  27
                                       Case No.: 5:16-cv-03467-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF FROM
                                       CHARGING ORDER AND MOTION TO QUASH PLAINTIFFS’ SUBPOENA
                                                                        2
                                           Case 5:16-cv-03467-EJD Document 95 Filed 07/02/20 Page 3 of 5




                                   1   to 0%, and declarations from each of the Partners asserting that Judgment-Debtor has no interest in

                                   2   the Partnership. See Dkt. Nos. 83; 93. Plaintiffs dispute the authenticity of the Transfer

                                   3   Agreement and the credibility of the declarations. Plaintiffs also argue that even if Enrique P.

                                   4   currently owns 23% of the Partnership, none of the evidence provided proves that Judgment-

                                   5   Debtor has no interest in the other 77% of the Partnership.

                                   6          The Court does not reach any conclusions about the credibility of the evidence at this

                                   7   stage. In light of the newly presented evidence, the Court finds it appropriate to amend the

                                   8   existing Charging Order to clarify that Plaintiff is only entitled to money that otherwise would

                                   9   have been due to Judgment-Debtor pursuant to his interest, whether that interest is one-third, 23%,

                                  10   or nothing. If after further investigation it is determined that Judgment-Debtor has no interest in

                                  11   the Partnership, the Partnership need not pay Plaintiffs any money.

                                  12          The Court further finds that Plaintiffs are entitled to post-judgment discovery from the
Northern District of California
 United States District Court




                                  13   Partners and the Partnership in order to determine whether and to what extent Judgment-Debtor

                                  14   has an interest in the Partnership. “A Rule 45 subpoena is subject to the relevance requirements

                                  15   set forth in Rule 26(b). Although the party who moves to quash has the burden of persuasion

                                  16   under Rule 45(c)(3), the party issuing the subpoena must demonstrate that the information sought

                                  17   is relevant and material to the allegations and claims at issue in the proceedings.” EON Corp. IP

                                  18   Holdings v. T-Mobile USA, Inc., 2012 WL 1980361 (N.D. Cal. June 1, 2012). “While discovery is

                                  19   a valuable right and should not be unnecessarily restricted . . ., the ‘necessary’ restriction may be

                                  20   broader when a nonparty is the target of discovery.” See Dart Indus. Co. v. Westwood Chem. Co.,

                                  21   649 F.2d 646, 649 (9th Cir. 1980).

                                  22           Plaintiffs’ subpoena includes categories of documents that are targeted at discovering both

                                  23   Judgment-Debtor’s interest in the Partnership, as well as the value of that interest based on the

                                  24   Partnership’s financial records. Given the uncertainty about whether Judgment-Debtor has an

                                  25   interest in the Partnership at all, the Court finds it appropriate to modify the subpoena in order to

                                  26   limit the request to documents that are relevant and material to determining the Partnership’s

                                  27
                                       Case No.: 5:16-cv-03467-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF FROM
                                       CHARGING ORDER AND MOTION TO QUASH PLAINTIFFS’ SUBPOENA
                                                                        3
                                          Case 5:16-cv-03467-EJD Document 95 Filed 07/02/20 Page 4 of 5




                                   1   ownership. Plaintiffs may seek further discovery related to the Partnership’s finances if it is

                                   2   determined that Judgment-Debtor indeed has an interest in the Partnership.

                                   3          III.    Conclusion and Order

                                   4           The Court, therefore, GRANTS IN PART and DENIES IN PART the Partners’ motion

                                   5   for relief from the Charging Order and to quash the subpoena, and modifies the Charging Order

                                   6   and the subpoena as follows.

                                   7          IT IS HEREBY ORDERED THAT

                                   8              1. The partnership interest, if any, of Judgment-Debtor Enrique Villa in the General

                                   9                  Partnership that operates El Rancho Liquors, with the address of 1401 Almaden

                                  10                  Road, San Jose, CA 95125, is hereby charged with the unpaid balance of the

                                  11                  Judgment.

                                  12              2. The Partnership must directly pay Plaintiffs any money that otherwise would have
Northern District of California
 United States District Court




                                  13                  been due to Judgment-Debtor. These payments must continue until the amount

                                  14                  remaining due on the Judgment, plus accrued interest and costs thereon, is paid in

                                  15                  full. This includes but is not limited to all distributions, profits or income that

                                  16                  Judgment-Debtor is entitled to from the Partnership.

                                  17              3. Until the Judgment is paid in full, Judgment-Debtor has no right to take money,

                                  18                  including but not limited to all distributions, profits or income that Judgment-

                                  19                  Debtor is entitled to from the Partnership.

                                  20              4. This modified Charging Order constitutes a lien on the Partnership interest, if any,

                                  21                  of Judgment-Debtor in the Partnership.

                                  22              5. The subpoena issued by Plaintiffs on May 5, 2020 shall be modified to request

                                  23                  only:

                                  24                      a. All Schedule K-1 forms filed by the general partners of the Partnership,

                                  25                          from June 1, 2016 to the present.

                                  26                      b. All agreements between any of the general partners of the Partnership or the

                                  27
                                       Case No.: 5:16-cv-03467-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF FROM
                                       CHARGING ORDER AND MOTION TO QUASH PLAINTIFFS’ SUBPOENA
                                                                        4
                                          Case 5:16-cv-03467-EJD Document 95 Filed 07/02/20 Page 5 of 5




                                   1                         Partnership and Judgment-Debtor from June 1, 2016 to the present.

                                   2                    c. All payments made by any of the general partners of the Partnership or the

                                   3                         Partnership to Judgment-Debtor from June 1, 2016 to the present.

                                   4                    d. All communications between the general partners of the Partnership or the

                                   5                         Partnership and Judgment-Debtor regarding the Partnership from June 1,

                                   6                         2016 to the present.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 2, 2020

                                   9                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:16-cv-03467-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF FROM
                                       CHARGING ORDER AND MOTION TO QUASH PLAINTIFFS’ SUBPOENA
                                                                        5
